Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 10, 2017

The Court of Appeals hereby passes the following order:

A17A1767. PATRICK KOROMA v. THE STATE.

      Patrick Koroma filed a discretionary application from the trial court’s order
denying his motion for sentence modification. On August 9, 2016, this Court granted
the application under OCGA § 5-6-35 (j). The order directed Koroma to file a notice
of appeal within ten days. Although Koroma purportedly mailed his notice of appeal
on August 16, 2016, it was not docketed until September 13, 2016. The State has filed
a motion to dismiss the appeal.
      OCGA § 5-6-35 (g) imposes a mandatory obligation on an appellant to file a
notice of appeal within 10 days of the granting of a discretionary appeal. See OCGA
§ 5-6-35 (g) (“Within ten days after an order is issued granting the appeal, the
applicant, to secure a review of the issues, shall file a notice of appeal as provided by
law.”). The proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction upon this Court, and the burden is upon the appellant to file a
timely notice of appeal. See Moncrief v. Tara Apts., Ltd., 162 Ga. App. 695, 695 (293
SE2d 352) (1982). Here, the notice of appeal was not timely, and we cannot use the
date Koroma mailed his notice of appeal. Such a “mailbox rule” applies only in
habeas matters. See Jackson v. State, 313 Ga. App. 483, 484 (722 SE2d 80) (2011).
We thus lack jurisdiction over this appeal. See Barnes v. Justis, 223 Ga. App. 671
(478 SE2d 402) (1996) (dismissing a discretionary appeal for failure to file a timely
notice of appeal as required by OCGA § 5-6-35 (g)). Accordingly, the State’s motion
to dismiss is hereby GRANTED, and this appeal is DISMISSED.
      We note, however, the discrepancy between the date Koroma purportedly
mailed the notice of appeal and the date the document was docketed. As a general
rule, the trial court clerk’s endorsement as to the date of filing is presumed to be
correct. See Brinson v. Georgia R. Bank & Trust Co., 45 Ga. App. 459, 461 (165 S.E.
321) (1932). However, this presumption is rebuttable. See id. “‘The actual date of
filing is the date upon which the paper is handed to the clerk to be filed.” Id. If the
clerk received Koroma’s notice of appeal within 10 days, Koroma should be given
an opportunity to challenge the filing date. See Lavan v. Philips, 184 Ga. App. 573,
574 (362 SE2d 138) (1987). Such challenge must be made before the trial court. See
McDaniel v. Columbus Fertilizer Co., 109 Ga. 284, 285 (1) (34 S.E. 598) (1899) (the
filing date of the notice of appeal must be established as a matter of record).
Accordingly, if Koroma contests the filing date, he may file a motion in the trial court
to change the filing date. If the filing date is changed, the clerk is directed to
retransmit the appeal with the corrected notice of appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/10/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.